RLEO IN COURT OF APPEALS
                                                           12th Court of Appeals Distr ct




                                                           CATHY S. LUSK



                                                                           FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/6/2015                                            COA Case No. 12-13-00050-CR
GOMEZ, CESAR                Tr. Ct. No. 241-0529-12                   PD-0138-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Tuesday, April 21, 2015.                     NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.                 NOTE:      Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                       Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *